I disagree with the views of my brethren in this case and, although I too am deeply moved by the ghastly injury sustained by this little child, am of the opinion that those views are at variance with the overwhelming *Page 464 
number of decided cases and, in fact, with the very cases used in the majority opinion to sustain the views therein expressed.
The majority opinion admits the general rule that railroad companies are under no duty of keeping trespassing children from boarding their moving cars. It then reasons that if children who would otherwise be trespassers, by reason of a long continued practice, known to the railroad, of boarding its moving cars at a certain point, have become invitees, then the railroad company is under a duty to keep them from boarding its cars, and if this duty is breached by the company and if children get onto the cars and are injured, the railroad company must respond in damages. Close analysis will disclose that this is nothing more than another way of stating the so-called "dangerous instrumentality" doctrine. It means that the railroad company is held to owe a duty before the person to whom the duty is owed gets upon its cars or premises. That duty is to keep the person off its premises, or off its cars, and consequently, arises before the question of status, whether of trespasser, licensee or invitee, can arise, since these various statuses attach only after the person is upon the cars or the premises of the railroad company. Since the duty is one that does not spring from the status of the person to whom the duty is owed, but, as has been pointed out, is a duty that arisesbefore that status has been determined, and before the person has entered upon the premises or cars of the railroad, it is bound to be the affirmative duty of keeping people away from its premises and from coming upon its cars. Such a duty could arise only out of extraordinary danger to persons who might be allowed to come upon its premises or upon its cars. Otherwise, there would be no necessity for such a rule, and it is plainly seen that it is, in effect, an extended application of either the "attractive nuisance" or the "dangerous instrumentality" doctrine. It says to the railroad company that if it permits persons (and the logic of the rule would apply, it seems, as well to adults *Page 465 
as to infants of tender years) to come upon its cars, then the mere fact that it fails to keep them off its cars, renders the railroad company liable in the event they are injured. This is the obligation imposed upon an insurer, a higher duty than the railroad company owes to its passengers.
The fallacy of the reasoning in the majority opinion seems to me to lie in the fact that it treats the same act, namely, the failure of the railroad company to keep persons off its cars, both as determining the status of those persons when they board the cars, and as giving a right of recovery. In this case, there is evidence of but one breach of duty, even under the theory of the majority opinion. That was the duty to keep the children in question from boarding its cars. This one circumstance is used in the majority opinion as changing the status of the plaintiff from that of a trespasser to that of an invitee and also as furnishing the basis of recovery. The opinion reasons that since the plaintiff was not a trespasser but, owing to the failure of the railroad to keep him off its cars, had become an invitee, the railroad company owed him a duty. The opinion then proceeds to reason that since a dutyarose from the failure of the railroad company to keep the plaintiff off its cars, that duty was also breached by the failure of the railroad company to keep the plaintiff off its cars. In other words, according to the majority opinion, the failure of the railroad company to keep the plaintiff off its cars operated both to fix the status of plaintiff and as the proximate cause of the plaintiff's injury. This could only be so in the event that the railroad company became an insurer of the plaintiff's safety after he had boarded its cars, and this is equivalent to treating railroad cars as dangerous instrumentalities against which it is the duty of the railroad to guard the public. I am not aware of any case that has gone so far as to state such a principle.
It seems plain to my mind that the true rule is that, whereas, the person who comes upon the right of way of a railroad company or boards its moving trains, without *Page 466 
invitation, is a trespasser to whom is owed only the duty to refrain from wanton injury, nevertheless, where the railroad knows, or is charged with knowledge, of the habitual use of its right of way, or of the habitual boarding of its moving trains at certain places and under certain conditions, and, with that knowledge, fails to put a stop to the practice, the persons affected, are raised from the status of trespassers to the status of licensees or, perhaps, of invitees, to whom a higher duty than that of merely refraining from wanton injury is owed. The matter of permitting such persons to come upon the premises of the railroad company or to board its moving trains affects only the status of such persons. When their status is fixed, then that status determines the duty the railroad company owes them. Some further act constituting actionable negligence must be shown in order to render the railroad company liable. Permitting persons to board its moving trains gives no right of recovery against a railroad company unless, in addition to the proof of the practice from which the higher status and the corresponding duty of the railroad company springs, there is proof that the duty of the railroad company, which arises from the status, has been breached. If the person is a trespasser, the duty is simply to refrain from wanton injury to him: if the person is an invitee, then the affirmative duty to exercise reasonable care for his safety arises. In this case, there is no proof showing that either of these duties was breached by the railroad company. The proof simply shows an established practice permitting children to board its slowly moving trains at the point in question, and the injury to the plaintiff after he had boarded a moving train of the defendant. This practice gave the plaintiff a higher status than that of a trespasser. This far I am agreed with the majority opinion. However, even with that higher status, there is no proof that the defendant breached any duty that it owed to the plaintiff in that higher status. The majority opinion sustains recovery because the railroad failed to "make reasonable efforts to discourage" the practice of children boarding its moving trains. This is awarding *Page 467 
damages simply because the permitted practice constituted the plaintiff an invitee.
This memorandum cannot be cumbered by an attempt to trace the principles it discusses through the decided cases. It is thought, however, that, without difficulty, the following references can be used to discover the authority upon which they rest: Angiline v. Norfolk  Western Railway Co., 99 W. Va. 85,128 S.E. 275, 43 A.L.R. 34, and note; Walsh v. PittsburghRailways Co., 221 Pa. 463, 70 A. 826, 32 L.R.A. (N.S.) 559, and note at page 563; Swartwood's Guardian v. Louisville Nashville Railroad Co., 129 Ky. 247, 111 S.W. 305, 19 L.R.A. (N.S.) 1112, 130 Am. St. Rep. 465; Cahill v. Stone  Company,153 Cal. 571, 96 P. 84, 19 L.R.A. (N.S.) 1094, and note at page 1139; 20 R. C. L., title Negligence, paragraph 81, page 92; 22 R. C. L., title Railroads, page 925, paragraph 171.